                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

BIANCA AMPARO,

                 Plaintiff,

v.                                                            Case No. 6:18-cv-1833-Orl-MAP

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
______________________________________/

                                              ORDER

          This is an appeal of the administrative denial of supplemental security income (SSI) and

disability insurance benefits (DIB). 1 See 42 U.S.C. §§ 405(g), 1383(c)(3). Plaintiff argues her

case should be remanded to the Commissioner under sentence four of 42 U.S.C. §405(g), because

the Administrative Law Judge (ALJ) erred in considering the opinions of her treating psychiatrist

and in formulating her residual functional capacity (RFC). After considering Plaintiff’s argument,

Defendant’s response, and the administrative record (docs. 14, 20), I find substantial evidence

supports the ALJ’s decision that Plaintiff is not disabled. I affirm.

          A. Background

          Plaintiff Bianca Amparo – 35 years old on her alleged onset date of February 25, 2014 –

has a high school education and past work experience as a cafeteria worker at a public school, a

cook’s helper, and a dietary aide. Plaintiff alleges disability due to depression, anxiety, and panic

attacks. She testified she is unable to work because of “the depression and the panic attacks and

all of that, I started developing more and more fear because of the things that I would hear




1
     The parties have consented to my jurisdiction under 28 U.S.C. § 636(c).
regarding holdups, people getting shot and all that kind of stuff.” (R. 185) And “when these

feelings started, I would see like, like white and I started feeling badly. And I was starting to see

things that to me were real, although people told me that they were not real.” (Id.)

       Plaintiff testified she is legally married, although she and her husband do not live together.

(R. 181) They have two kids, a girl who was 12 at the time of the administrative hearing and a

boy who was 7. Her son has spina bifida; Plaintiff is his primary caregiver. Her husband helps

some when the kids are home from school in the summer, and her mom helps to clean the house

and take the kids to the park. But Plaintiff does the cooking, shopping, and the driving for her

kids. Her son’s disability requires her constant attention:

       I have to help him with this homework, bathe him, change his Pamper because he’s
       seven years old, but he can’t – he has no – he’s incontinent. I have to give him his
       medication, medicine every day because he suffers from asthma. And to add insult
       to injury, the teacher is telling me that he has now learning problems, and that, that
       gave me even more depression because if it’s not one thing, it’s another.

(R. 188) Plaintiff primarily speaks Spanish but says, “I get by,” when asked how she handles an

English-speaking workplace. (R. 183) She testified with the aid of an interpreter at the hearing.

       After the hearing, the ALJ found Plaintiff has the severe impairments of major depressive

disorder, generalized anxiety disorder, hearing loss, and degenerative joint disease of the right arm.

(R. 41) The ALJ identified Plaintiff’s non-severe impairments as dyspepsia, abdominal pain, other

GI issues, and lupus. (Id.) Although Plaintiff’s medical records mention fibromyalgia, the ALJ

found it is not a medically determinable impairment. Aided by the testimony of a VE, the ALJ

determined Plaintiff is not disabled as she has the RFC to perform light work with the following

limitations:

       She can only occasionally climb ladders, ropes and scaffolds. She can frequently
       (as opposed to constantly) push and pull with the right upper extremity. She can
       perform simple, routine and repetitive tasks with no noise above a medium office
       level. She can frequently rely on verbal communication in the workplace. She can

                                                  2
       tolerate occasional changes in a routine work setting. She must avoid unprotected
       heights and dangerous machinery. She primarily speaks Spanish.

(R. 43) The ALJ found that, with this RFC, Plaintiff is able to perform her past relevant work as

a cafeteria helper. (R. 47) The Appeals Council denied review. Plaintiff, having exhausted her

administrative remedies, filed this action.

       B. Standard of Review

       To be entitled to DIB and/or SSI, a claimant must be unable to engage “in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” See 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A “‘physical or

mental impairment’ is an impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic

techniques.” See 42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

       The Social Security Administration, to regularize the adjudicative process, promulgated

detailed regulations that are currently in effect. These regulations establish a “sequential

evaluation process” to determine whether a claimant is disabled. See 20 C.F.R. §§ 404.1520,

416.920. If an individual is found disabled at any point in the sequential review, further inquiry is

unnecessary. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). Under this process, the Commissioner

must determine, in sequence, the following: (1) whether the claimant is currently engaged in

substantial gainful activity; (2) whether the claimant has a severe impairment(s) (i.e., one that

significantly limits her ability to perform work-related functions); (3) whether the severe

impairment meets or equals the medical criteria of Appendix 1, 20 C.F.R. Part 404, Subpart P; (4)

considering the Commissioner’s determination of claimant’s RFC, whether the claimant can

perform her past relevant work; and (5) if the claimant cannot perform the tasks required of her

                                                 3
prior work, the ALJ must decide if the claimant can do other work in the national economy in view

of her RFC, age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). A

claimant is entitled to benefits only if unable to perform other work. See Bowen v. Yuckert, 482

U.S. 137, 142 (1987); 20 C.F.R. § 404.1520(f), (g); 20 C.F.R. § 416.920(f), (g).

       In reviewing the ALJ’s findings, this Court must ask if substantial evidence supports those

findings. See 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 390 (1971). The ALJ’s

factual findings are conclusive if “substantial evidence consisting of relevant evidence as a

reasonable person would accept as adequate to support a conclusion exists.” Keeton v. Dep’t of

Health and Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citation and quotations

omitted). The Court may not reweigh the evidence or substitute its own judgment for that of the

ALJ even if it finds the evidence preponderates against the ALJ’s decision. See Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The Commissioner’s “failure to apply the correct

law or to provide the reviewing court with sufficient reasoning for determining the proper legal

analysis has been conducted mandates reversal.” Keeton, 21 F.3d at 1066 (citations omitted).

       C. Discussion

           1. Treating psychiatrist’s opinions

       Plaintiff argues that the ALJ erred by not discussing the records of her treating psychiatrist

Bhaskar Raju, M.D., because they document more extreme limitations than the ALJ’s RFC

reflects. The Commissioner concedes that the ALJ did not reference Dr. Raju in his opinion by

name but points out: the psychiatrist’s statements are not all “medical opinions” under the

statutory and regulatory scheme; substantial evidence supports the ALJ’s consideration of

Plaintiff’s mental impairments; and Dr. Raju’s GAF findings are of limited value. I agree with the

Commissioner.


                                                 4
       Dr. Raju and nurse practitioners at his office (Orlando Psychiatric Associates) treated

Plaintiff five times between June 2016, and March 2017. Plaintiff reported anxiety attacks,

paranoia with visual hallucinations, and depression to Dr. Raju in June 2016. (R. 1267) Dr. Raju

noted Plaintiff was oriented to place, person, and time; did not have suicidal thoughts; and had

“fair” insight and judgment. (R. 1268) Dr. Raju asked Plaintiff routine questions about her

allergies, smoking status, and medical history. Under the heading Education/Employment History,

Dr. Raju wrote in his notes, “[c]urrently Bianca is disabled.” (R. 1267) After an examination, Dr.

Raju prescribed Zoloft, Xanax, and Zyprexa, and characterized Plaintiff’s assessment as “fair,”

and assigned her a GAF of 50. (R. 1269)

       Although Dr. Raju instructed her to return in three weeks, Plaintiff’s next appointment of

record was in November 2016. (R. 1263) At that time, Plaintiff reported “anxiety attacks even

with treatment.” (R. 1263) Dr. Raju added Seroquel to Plaintiff’s list of medications and referred

her to therapy. (R. 1264-65) Plaintiff returned to Dr. Raju’s office in December 2016. Nurse

practitioner Davleca Singh reported she was “very tearful and anxious. Her speech was rapid and

her affect flat. Reported she had not slept for over 48 hr.” (R. 1260) Her depression symptoms

were not improving, her energy level was low, and she felt her medications were ineffective.

Nonetheless, Ms. Singh assessed her as “stable,” with fair insight and judgment and clear thought

processes. (R. 1261) To determine the best combination of medications for Plaintiff, Ms. Singh

consulted Dr. Raju, and they decided to discontinue Zoloft and Seroquel, continue Xanax, and add

Lexapro and Zyrexa. (R. 1262)

       At Plaintiff’s next appointment in February 2017, she complained that Zyprexa upset her

stomach and caused acid reflux, but her “mood is better, less irritable and less fatigue.” (R. 1257)

In March 2017, Plaintiff reported that her “medication has been helping, although there is


                                                 5
occasionally break through crying and feeling sad due to recent diagnosis [of Lupus].” 2 (R. 1254)

Again, Dr. Raju stated Plaintiff’s “mood is better, less irritable and less fatigue. Ms. Amparo

reports her anxiety is better with medication. No side effects are reported or in evidence.” 3 (Id.)

          Plaintiff is right: the ALJ did not explicitly mention either Dr. Raju or Orlando Psychiatric

Associates. But the ALJ does refer to these records. Dr. Raja’s treatment notes are Exhibit 28F

in the administrative record. (R. 1254-69) After summarizing Plaintiff’s earlier treatment with

Orlando Behavioral Healthcare’s Drs. Ruiz and Carter-Torres, the ALJ wrote, “[t]he notes state

that the claimant continued to report increasing panic attacks and depression. The mental status

exams continued to return findings mostly within normal limits but occasionally noting an anxious

mood. The more recent 2017 records continue to report improvement in anxiety, mood, fatigue

and irritability with medication (Exhibit 28F).” (R. 45) And, later in his opinion, the ALJ cites to

Drs. Ruiz, Carter-Torres, and Raja’s treatment notes collectively, but due to an apparent

scrivener’s error attributes the treatment to only Drs. Ruiz and Carter-Torres: “As for the opinion

evidence, the undersigned considered the opinions and diagnoses of Drs. Ruiz and Carter-Torres

(Exhibits 4F, 5F, 12F, 13F and 28F). However, the records contain mostly vague or indefinite

assessments of the claimant’s limitations and do not express the limitations in vocational terms.”

(R. 45)



2
 There is little mention of Plaintiff’s lupus diagnosis in her records. The ALJ noted the diagnosis
but found it a non-severe impairment. (R. 41) Plaintiff does not challenge this.
3
 The Commissioner suggests that Dr. Raju’s records are not “medical opinions,” because they do
not express judgment as to the nature and severity of Plaintiff’s impairments. The Commissioner
does not develop this argument. Under the applicable regulations, medical opinions are
“statements from acceptable medical sources that reflect judgments about the nature and severity
of your impairment(s), including your symptoms, diagnosis and prognosis, what you can still do
despite your impairment(s), and your physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(2).
Considering this, Dr. Raju’s notes contain medical opinions. This argument is inapposite,
however, as I find the ALJ properly considered them.
                                                    6
       Plaintiff does not challenge the ALJ’s consideration of Drs. Ruiz and Carter-Torres’s

treatment notes.    The issue instead is whether substantial evidence supports the ALJ’s

consideration of Dr. Raju’s notes. The method for weighing medical opinions under the Social

Security Act is set forth in the regulations at 20 C.F.R. § 404.1527(c). Relevant here, the opinions

of examining physicians are generally given more weight than non-examining physicians, treating

more than non-treating physicians, and specialists more than non-specialist physicians. 20 C.F.R.

§ 404.1527(c)(1-5). A court must give a treating physician’s opinions substantial or considerable

weight unless “good cause” is shown to the contrary. Lewis v. Callahan, 125 F.3d 1436, 1440

(11th Cir. 1997). Good cause for disregarding such opinions “exists when the: (1) treating

physician’s opinion was not bolstered by the evidence; (2) evidence supported a contrary finding;

or (3) treating physician’s opinion was conclusory or inconsistent with the doctor’s own medical

records.” Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004) (citation omitted).

       This rule – the “treating physician rule” – reflects the regulations, which recognize that

treating physicians “are likely to be the medical professionals most likely to provide a detailed,

longitudinal picture of . . . medical impairment.” 20 C.F.R. § 404.1527(d)(2). Winschel instructs

that with good cause, an ALJ may disregard a treating physician’s opinion but “must clearly

articulate the reasons for doing so.” 631 F.3d at 1179 (quoting Phillips v. Barnhart, 357 at 1240

n.8). Additionally, the ALJ must state the weight given to different medical opinions and why.

Id. Otherwise, “it is impossible for a reviewing court to determine whether the ultimate decision

on the merits of the claim is rational and supported by substantial evidence.” Cowart v. Schweiker,

662 F.2d 731, 735 (11th Cir. 1981).

       After reviewing Plaintiff’s medical records, I agree with the Commissioner that the ALJ

did not err in considering Dr. Raju’s opinions. Plaintiff carves out Dr. Raju’s one-time statement


                                                 7
that “[c]urrently Bianca is disabled,” as definitive proof the psychiatrist considered Plaintiff’s

mental impairments disabling. (R. 1267; doc. 20 at 29) This goes too far. The statement is under

the heading Education/Employment History and appears to be Plaintiff’s response to a question

about her current work status. (R. 1267-68) It is not the psychiatrist’s finding that Plaintiff is

unable to work, as Plaintiff suggests (doc. 20 at 20).

       Next, Plaintiff leans heavily on her argument that the ALJ did not identify Dr. Raju by

name in his opinion, but this is a red herring. As mentioned above, the ALJ referenced and cited

to Dr. Raju’s opinions. In other words, it is clear he considered them. Instructive is Hunter v.

Commissioner of Social Security, 609 F. App’x 555 (11th Cir. 2017). There, the Eleventh Circuit

upheld the district court’s affirmance of the administrative denial of the plaintiff’s disability

application, even though the ALJ did not identify two of the plaintiff’s treating physicians by name

and failed to state the weight assigned to their opinions. Id. at 558. Instead, the ALJ summarized

their treatment notes, noted inconsistencies with the rest of the record, and pointed out that these

unnamed physicians did not offer medical opinions about how the plaintiff’s condition would

impact his ability to work. Id. This case fits Hunter’s mold.

       Finally, the ALJ did not err in omitting mention of Dr. Raju’s GAF finding of 50 in June

2016. The GAF is a standard measurement of an individual’s overall functioning “with respect

only to psychological, social, and occupational functioning using a 1 to 100-point scale. Am.

Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental Disorders 32-33 (4th ed. 2000)

(DSM-IV). According to the DSM-IV, a GAF rating in the range of 41-50 indicates that the person

has either serious symptoms (such a suicidal ideation or severe obsessional rituals) or a serious

impairment in social, occupational, or school functioning (such as no friends or an inability to keep

a job). Id. But, as the ALJ correctly noted here (R. 46), a GAF score merely reflects an examiner’s


                                                 8
opinion regarding a patient’s symptoms at the time of the examination and does not necessarily

provide insight into a claimant’s ability to function in a competitive environment.

       In fact, the American Psychiatric Association abandoned the GAF scale in its most recent

edition of the DSM (the DSM-V) “for several reasons, including its conceptual lack of clarity . . .

and questionable psychometrics in routine practice.” DSM-V at 16 (5th ed. 2013). After the DSM-

V was published, the Social Security Administration issued a directive to its ALJs instructing them

to consider GAF scores as medical opinion evidence but emphasizing that a claimant’s GAF scores

should not be considered in isolation. See Castro v. Acting Comm’r of Soc. Sec. Admin., __ F.

App’x ___, 2019 WL 4072014, at *2 fn. 3 (11th Cir. Aug. 29, 2019). The directive states:

       The GAF is unlike most other opinion evidence we evaluate because it is a rating.
       However, as with other opinion evidence, a GAF needs supporting evidence to be
       given much weight. By itself, the GAF cannot be sued to “raise” or “lower”
       someone’s level of function. The GAF is only a snapshot opinion about the level
       of functioning. It is one opinion that we consider with all the evidence about a
       persons’ functioning. Unless the clinician clearly explains the reasons behind his
       or her GAF rating, and the period to which the rating applies, it does not provide a
       reliable longitudinal picture of the claimant’s mental functioning for a disability
       analysis.

Id., quoting Soc. Sec. Admin., Administrative Message 13066 (July 22, 2013).

       In any event, even before the American Psychiatric Association abandoned the GAF scale,

the Commissioner declined to endorse GAF scores for use in disability programs, because the

scores “have no direct correlation to the severity requirements of the mental disorders listings.”

Wind v. Barnhart, 133 F. App’x 684, 692 n. 5 (11th Cir. 2005). Here, in his decision, the ALJ

noted Plaintiff’s GAF scores:

       The record includes several GAF scores from multiple sources. The undersigned
       considered these scores, some of which are discussed herein, in assessing the
       severity of the claimant’s impairments and symptoms. However, although a GAF
       score can offer significant evidence regarding the severity of the claimant’s mental
       impairments, it is a mere snapshot of the claimant’s ability to function at the
       particular time of the assessment. Additionally, GAF scores are not standardized

                                                 9
       and are not designed to predict outcome. . . .Therefore, while they provide
       significant value in assessing the severity of symptoms and impairments, the
       undersigned accords them limited weight in determining the claimant’s function-
       by-function residual functional capacity.

(R. 46) Given the ambiguous correlation of GAF scores to a claimant’s functional limitations, I

find no reversible error in the ALJ’s decision to give them little weight.

               2.      RFC

       Plaintiff’s second argument is that her RFC is not supported by substantial evidence

because the ALJ did not include functional limitations regarding her gastrointestinal impairments.

The Commissioner retorts that substantial record evidence supports the ALJ’s finding that

medication generally controlled Plaintiff’s GI symptoms.

       A claimant’s RFC is the most work she can do despite any limitations caused by her

impairments. 20 C.F.R. § 404.1545(a)(1). In formulating a claimant’s RFC, the ALJ must consider

all impairments and the extent to which these impairments are consistent with medical evidence.

20 C.F.R. § 416.1545(a)(2), (e). An ALJ may not arbitrarily reject or ignore uncontroverted

medical evidence. McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986) (administrative

review must be of the entire record; accordingly, ALJ cannot point to evidence that supports the

decision but disregard other contrary evidence). A claimant’s RFC is a formulation reserved for

the ALJ, who, of course, must support his findings with substantial evidence. See 20 C.F.R. §

404.1546(c).

       The ALJ found that Plaintiff maintains the RFC to perform light work. In considering

Plaintiff’s complaints of GI issues at step two, the ALJ concluded they were not severe

impairments and stated:

       Records from Dr. Aniq document some temporary complaints of dyspepsia
       evidence by abdominal bloating. She has also visited the ER for abdominal
       bloating and she has a history of small bowel obstruction in December 2013. The

                                                 10
          claimant began treating with a GI specialist. The records indicate that within a year
          the symptoms were adequately controlled with medications. The notes state that
          the symptoms are intermittent and bowel movements are regular with Miralax. The
          physical exam findings from the GI doctor were unremarkable noting a claimant
          appearing in no acute distress, cooperative and with an appropriate mood and affect.
          The GI issues have largely been temporary and treated with medications. The
          claimant was recently diagnosed with lupus. However, the record does not reflect
          significant limitations associated with the condition. Therefore, the undersigned
          finds these impairments to be non-severe for the purposes of this decision.

(R. 41)

          Substantial evidence supports the ALJ’s decision to omit GI limitations from Plaintiff’s

RFC. Plaintiff treated with gastroenterologist Aniq Shaika, M.D. from 2014, through 2017 (the

ALJ mistakenly refers to Dr. Shaika as Dr. Aniq, see R. 41). After complaining to Dr. Shaika in

January 2014 (the month before Plaintiff’s alleged onset date) of persistent abdominal pain (R.

562), Plaintiff underwent a colonoscopy in February 2014, that revealed internal hemorrhoids and

mild melanosis coli (a biopsy showed no active colitis or dysplasia). (R. 549, 567) Plaintiff

complained mainly of dyspepsia (indigestion) with abdominal bloating in August 2014. In

November 2014, she was hospitalized for a “bowel obstruction which was treated conservatively

and dyspepsia.” (R. 540, 574) Although a CT scan “demonstrates high grade small bowel

obstruction. . . the patient’s clinical exam is benign. Her abdominal pain has greatly improved

since admission. She is also having bowel movements and is resting comfortably in bed. She

requests that we continue with nonoperative management at this time.” (R. 580)

          By December 2014, her symptoms of dyspepsia were “fairly controlled” though Plaintiff

still experienced persistent abdominal bloating. (R. 543)         In April 2015, Dr. Shaika noted

Plaintiff’s complaints of constipation and dyspepsia but stated she maintained “good symptomatic

control unless she in non-compliant with diet.” (R. 790) Although Plaintiff complained of episodic

abdominal bloating, her bowel movements were regular with Miralax, her appetite was good, and


                                                   11
she denied weight loss. (R. 786, 790, 1004, 1008, 1012, 1016, 1020, 1024, 1028) Dr. Shaika’s

abdominal examinations of Plaintiff during this period were normal (he wrote: “Normal

appearance, Normal bowel sounds, No tenderness, No hepatomegaly”). (R. 788, 792, 1006, 1010,

1014, 1018, 1022, 1026, 1030)

       Then, in July 2016, Plaintiff was admitted to Florida Hospital for three days for another

small bowel obstruction. Doctors discovered a cancerous tumor in her appendix and performed

an appendectomy and right colectomy. (R. 1105-06) Follow up appointments in August and

September 2016 document “adequate symptomatic control,” regular bowel movements, and a fair

appetite. (R. 1115, 1118) Plaintiff also denied nausea, vomiting, and weight loss. (Id.) On this

record, substantial evidence supports the ALJ’s findings that Plaintiff’s GI symptoms were

controlled with medications and diet, and Plaintiff maintains the RFC to perform light work.

       At this point in my analysis, I reiterate that, when reviewing an ALJ’s decision, my job is

to determine whether the administrative record contains enough evidence to support the ALJ’s

factual findings. See 42 U.S.C. § 405(g); Biestek v. Berryhill, ___ U.S. ___; 139 S.Ct. 1148, 1154

(2019). “And whatever the meaning of ‘substantial’ in other contexts, the threshold for such

evidentiary sufficiency is not high.” Id. In other words, I am not permitted to reweigh the evidence

or substitute my own judgment for that of the ALJ even if I find the evidence preponderates against

the ALJ’s decision.     See Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

Considering this, there is substantial evidentiary support for the ALJ’s decision that Plaintiff could

perform light duty work.

       Conclusion

       For the reasons stated above, it is ORDERED:

               (1) The Commissioner’s decision is AFFIRMED; and


                                                 12
      (2) The Clerk of Court is directed to enter judgment for the Defendant and close

         the case.

DONE and ORDERED in Tampa, Florida on December 2, 2019.




                                     13
